DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 9/14/21, with respect to the rejection(s) of claim(s) 1-13 under the previously cited prior art have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Theuss (See below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chip package, does not reasonably provide enablement for a CMOS cell circuit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in Claim 6 appears to be copied from an entirely unrelated application and done in error as it is not the same claim as found in the originally filed claim set.  Claims 7-9 depend upon claim 6.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the CMOS cell circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim does not appear to belong to this application claim set as it is not the same claim 6 found in the original claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 10- 13 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Theuss et al US 2017/0011982.

Pertaining to claim 1, Theuss teaches a semiconductor chip package, comprising: 
a III-V compound semiconductor die 102 comprising: 
an active region comprising at least one functional circuit  and an active surface (top surface where contacts are located) and 
an inactive region comprising a substrate comprising a back surface opposite to the active surface (bottom surface, electrically insulative see [0132]), and a plurality of side surfaces See Figure 14; 
a passivation layer 104 disposed on the plurality of side surfaces of the substrate; and 
a molding compound 1000 disposed on the passivation layer 104 see Figure 14.

Pertaining to claim 2, Theuss teaches the semiconductor chip package of claim 1, wherein the plurality of side surfaces comprises a plurality of side surfaces orthogonal to the active surface See Figure 17.

Pertaining to claim 3, Theuss teaches the semiconductor chip package of claim 1, wherein the molding compound is in direct contact with the passivation layer See Figure 14.

Pertaining to claim 4, Theuss teaches the semiconductor chip package of claim 1, wherein: 
the III-V compound die is bonded to a layered substrate 1400/1402 with the back surface facing the layered substrate See Figure 14; and 
the semiconductor chip package further comprises wire bonds 302 electrically coupling the at least one functional circuit of the active region to interconnects of the layered substrate See Figure 14, see Figure 14.

Pertaining to claim 5, Theuss teaches the semiconductor chip package of claim 1, wherein: 
the III-V compound die is coupled to a layered substrate with the active surface facing the layered substrate See [0101] specifically “flip chip bonding” as an alternative to wire bonding shown in the Drawings; and
the semiconductor chip package further comprises a plurality of conductive bumps electrically coupled to the at least one functional circuit and to the layered substrate [0101] teaches flip chip bonding as well as a BGA (ball grid).

Note, this is assuming claim 6 as originally filed and not what is found in the claims set filed 9/14/21
Pertaining to claim 6, Theuss teaches the semiconductor chip package of claim 1, wherein the passivation layer comprises at least one of a passivated layer of the substrate and a passivation material on the substrate. See Figure 14

Pertaining to claim 10, Theuss teaches the semiconductor chip package of claim 1, further comprising a layered substrate comprising interconnects configured to couple the III-V compound die to an external circuit. See Figure 3 element 304 for example, and [0104] which teaches a leadframe.

Pertaining to claim 11, Theuss teaches the semiconductor chip package of claim 10, wherein the molding compound on the III-V compound die encapsulates all sides of the III-V compound die not facing the layered substrate. See Figure 14

[0060]

Pertaining to claim 13, Theuss teaches the semiconductor chip package of claim 1, integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter. [0060]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        12/1/21